Slip Op. 00-22

              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
PEER BEARING COMPANY,               :
                                    :
          Plaintiff,                :
                                    :
          and                       :
                                    :
L&S BEARING COMPANY,                :   Court No. 97-12-02123
                                    :
          Plaintiff-Intervenor,     :
                                    :
          v.                        :
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :
                                    :
          and                       :
                                    :
THE TIMKEN COMPANY,                 :
                                    :
          Defendant-Intervenor.     :
___________________________________:

                                JUDGMENT

     On July 21, 1999, this Court remanded to the United States

Department     of   Commerce,   International    Trade    Administration

(“Commerce”) for correction of a clerical error arising from the

final results of the administrative review, entitled Tapered Roller

Bearings and Parts Thereof, Finished and Unfinished, From the

People’s     Republic   of   China;   Final   Results    of   Antidumping

Administrative Review, 62 Fed. Reg. 61,276 (Nov. 17, 1997).          See

Peer Bearing Co. v. United States, 23 CIT ___, ___, 57 F. Supp. 2d

1200, 1206 (1999).       The Court ordered Commerce to correct the
Court No. 97-12-02123                                              Page 2


inadvertent reversal of the skilled and unskilled labor rates in

its calculation of factors of production and to adjust the dumping

margins accordingly.     See id. at 1203.


     On September 17, 1999, Commerce released draft remand results

in this action.     The Timken Company (“Timken”) submitted a comment

on the draft remand results.       In its comment, Timken argued that

recalculation of the dumping margin was unnecessary.


     On October 19, 1999, pursuant to the Court’s remand order,

Commerce filed its Final Results of Redetermination Pursuant to

Court Remand, Peer Bearing Co. v. United States, Court No. 97-12-

02123 (“Remand Results”) (July 21, 1999).          In the Remand Results,

Commerce corrected the clerical error reversing the labor rates and

recalculated the margin for the Peer Bearing Company (“Peer”).

Remand Results at 1, 4.


     In its comments on the Remand Results, Timken argues (1) that

recalculation of the dumping margin was unnecessary, and (2) that

Commerce erroneously assigned the corrected rate to Peer, the

importer, instead of Chin Jun Industrial Ltd. (“Chin Jun”), the

reseller.    Accordingly, Timken contends that Commerce’s Remand

Results should not be affirmed.


     The    Court   finds   that   contrary   to    Timken’s   arguments,

recalculation of the dumping margin became necessary when Commerce
Court No. 97-12-02123                                                Page 3


corrected the skilled and unskilled labor rates.       Furthermore, the

Court finds that it is unnecessary to remand the case to apply the

corrected rate to Chin Jun.          It is obvious that Commerce had

properly calculated and applied the rate to Chin Jun and had

inadvertently switched the names of the companies in the Remand

Results.


     Since Commerce has complied with this Court’s remand order, it

is hereby


     ORDERED   that   the   Remand   Results   are   affirmed   in   their

entirety, and all other issues having been previously decided, it

is further


     ORDERED that this case is dismissed.




                                        __________________________
                                            NICHOLAS TSOUCALAS
                                               SENIOR JUDGE




Dated:      February 22, 2000
            New York, New York